Exhibit 10.26
INTERNATIONAL ASSIGNMENT
Letter of Understanding
January 13, 2010
Robert W. Peterson
                             
                              
Dear Bob,
This letter describes the general parameters and conditions of our offer to you
for a temporary international assignment with Piper Jaffray & Co. (“Piper
Jaffray”).
The items in this letter agreement do not create a contract of employment, but
simply seeks to confirm the conditions that pertain to your international
assignment and to provide a clear outline of international assignment details,
describing items such as compensation, benefits, start date and an expected
assignment completion date. Nothing in this letter shall be construed as a
limitation on the Piper Jaffray at-will employment policy.
To the extent applicable, this agreement shall be interpreted in accordance with
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”) and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or guidance that
may be issued after the date of this letter.
In the event of any change in circumstances, or additional matters not known at
this time, Piper Jaffray reserves the right to make adjustments to this
agreement. The agreement will be reviewed on semi- annual basis and your
assignment allowances may be adjusted accordingly based on changes to your base
salary, family status and currency fluxuations.
For the purposes of this letter, “Home Country” will mean the United States
(“U.S.”) and “Host Country” will mean United Kingdom (“UK”).
During your assignment, you will continue to be an employee under the terms and
conditions of your existing employment with Piper Jaffray.
Assignment Description
The following provisions will apply during your assignment in London, United
Kingdom. You will be employed as a Global Head of Equities, reporting to Tom
Schnettler, (or his successor) as President and Chief Operating Officer.
As Global Head of Equities, you will be responsible for:

  •   Leading equities resources globally

 



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 2 of 12

  •  
Accelerating the development of our equities businesses in Europe and Asia,
leveraging best practices across business units
    •  
Leveraging global distribution of equity research and cross-border trade
execution capabilities
    •  
Appointing, reviewing and compensating U.S., European and Asian equities team
heads
    •  
Setting goals/priorities for account coverage, industry coverage, productivity,
profitability and ROE
    •  
Allocating incentive compensation resources
    •  
Developing and enhancing key institutional investor client relationships
    •  
Collaborating with regional CEOs on the above responsibilities

Your assignment will commence as of February 11, 2010. Minneapolis, Minnesota,
United States of America, (U.S.) will be considered as your point of origin, and
the location to which we will return you and your family upon final
repatriation.
Your assignment is expected to have a maximum duration of 24 months. Piper
Jaffray will endeavor to give you reasonable advance notice of 60 days regarding
the anticipated end of assignment.
For purposes of this assignment, your family unit will include yourself and:

  •   [                    ]     •   [                    ]     •  
[                    ]

Compensation Overview
Base Salary
Your base salary in London will be USD $225,000 per year, or USD $9,375 per
semi-monthly pay period, less hypothetical tax and hypothetical housing charges,
as defined later in this letter. The equivalent annual salary based on currency
as of January 12, 2010 will be £139,607.
Your future performance reviews and any salary increases will be determined by
your home country manager and will be administered according to your home
country compensation policies and guidelines.
Bonus/Incentive Compensation
You will continue to be included in your current incentive plan program during
your assignment in London, paid by Piper Jaffray & Co. (less required and
authorized deductions), and paid in USD ($), in the form of a cash bonus and
equity award. The equity award may take the form of restricted stock, stock
options, or other stock-based award. All equity awards are subject to approval
by the CEO and/or the Compensation Committee of the Board of Directors of Piper
Jaffray Companies and will be subject to the terms and conditions of the
applicable plan and the applicable award agreement.
Both the cash bonus and any equity award will be payable and/or made at such
time that Piper Jaffray pays its bonus compensation and makes its equity awards
with respect to the calendar year performance. Historically we have paid the
cash bonus awards and equity awards granted by Piper Jaffray by February 28th of
the subsequent year, but in any event such awards will be paid not later than
March 15 following the performance year.

2



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 3 of 12
Registration Requirements
Your offered position requires you to be licensed and/or authorized by one or
more appropriate regulatory authorities. It is our expectation that you take all
of the necessary means to maintain your active status and meet the
qualifications standards for all of the required registrations for this position
going forward. Compliance will discuss with you the necessary licenses.
Proxy Statement Disclosure
During your assignment in London, you will receive additional amounts related to
this assignment that are required to be disclosed in the annual proxy statement
of Piper Jaffray Companies. Piper Jaffray will provide you a copy of this
disclosure for your information prior to filing the annual proxy statement with
the Securities and Exchange Commission.
Benefits
During your assignment in London, you will remain on a home country-like benefit
plan, designed for expatriate assignments, offered by Blue Cross Blue Shield.
You will be contacted regarding this plan shortly. Your contributions to those
plans will be deducted on a semi-monthly basis from your U.S. paid compensation.
Pre-Departure and Relocation
Pre-Assignment Consultation
You should meet with Mimi Bekele from Human Resources to discuss your
international assignment. The orientation is designed to provide you with
valuable information regarding your international assignment, as well as give
you an opportunity to address any unique circumstances that may exist and
require special handling. Such issues should be raised and addressed as early as
possible to ensure a timely resolution.
Tax Briefing
You are required to meet with a representative from KPMG, the Piper
Jaffray-designated tax consultant for an initial review of Piper Jaffray tax
policies and practices before departure. This tax consultation also provides you
with an opportunity to understand the tax issues related to your international
assignment. Personal information is held in strict confidence and is not shared
with Piper Jaffray.
Homestead Exemption
Minnesota offers a “homestead exemption” which reduces the amount of real estate
taxes due on a taxpayer’s principal residence. In order to claim the homestead
exemption, the taxpayer generally must reside in the property and it must be
used as the taxpayer’s principal residence. Claiming the homestead exemption
generally results in the taxpayer being considered a resident of the state and
therefore subject to state tax on worldwide income. This results in an
additional tax burden for the Company.
To minimize the Company’s exposure to state income tax, we request that you
revoke the homestead status. Further explanation will be provided by KPMG.
Medical Examination
It is suggested that you have a medical examination prior to your assignment in
London. You should also ask to be informed of necessary precautions and receive
any required vaccinations/inoculations. Piper Jaffray pays for the cost of the
medical examination, if not covered by insurance.

3



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 4 of 12
Travel and Immigration Documents
It is your responsibility to ensure that you and your family members have [a]
passport[s] valid for at least six months beyond the start date of your
assignment.
You are responsible for coordinating with Nicole Godbe, from the Piper Jaffray
General Counsel department and Ula Harris, HR Manager as soon as possible to
secure these documents, as obtaining them may be a very lengthy process. Piper
Jaffray pays for the cost of obtaining all necessary travel, immigration
documents, and host country work-permit matters related to this assignment for
you and your family members.
Will Preparation and Estate Planning
As the laws are different in every country, Piper Jaffray recommends that you
either have your will reviewed or that you prepare a will (if you have not
already done so) before you start your assignment. This helps to ensure that
your wishes are carried out and the law of the host country regarding the
distribution of assets is not automatically implemented.
As estate and wealth tax laws vary in every country, Piper Jaffray highly
recommends that you make appropriate arrangements regarding your estate,
reflecting those laws before you begin your assignment.
Piper Jaffray does not provide a separate allowance for the review or writing of
such documents. However, you may use your relocation allowance, which is
designed for costs not specifically covered in this letter for this type of
expense (see “Relocation Allowance”).
Pre-Assignment Trip
You and Jenny Peterson may make a preliminary visit to the host country for a
maximum of 7 days. The purpose of this trip is to find appropriate housing,
visit schools (if applicable), and become acquainted with the living environment
in the assignment location. Travel arrangements and reimbursements should be
made according to the Piper Jaffray business travel policy in effect at that
time. Please contact Piper Travel Services to make the appropriate travel
arrangements.
Shipment and Storage of Household Goods and Personal Effects
Shipment of Household Goods
Piper Jaffray will provide transportation of your household goods to London.
Weichert Relocation Services will coordinate the shipment of your household and
personal effects to London. A Weichert representative will contact you to make
the necessary arrangements.
The Company will pay for shipping of personal belongings to London. Please
understand that due to space limitations of the shipping containers and other
methods used, you may not be able to move all of your personal belongings. Your
allowance for shipping of personal and household goods is $42,000 and may be
subject to revision based on final move estimates from Weichert Relocation.
Again, a Weichert relocation counselor will walk through customary and
acceptable items related to your move.
Piper Jaffray protects the value of your shipment based on inventory. Piper
Jaffray will not replace high-value items such as securities, cash, art,
heirlooms, precious jewelry, or other items that are easily damaged or pilfered.

4



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 5 of 12
Shipment of Pets
Unfortunately, Piper Jaffray does not encourage the shipment of pets. Host
Country laws, which often include lengthy quarantine periods, make the
transportation of pets into a foreign country difficult at best. Piper Jaffray
does not reimburse costs associated with the shipment of pets. However, you may
use your relocation allowance, which is designed for costs not specifically
covered in this letter for this type of expense.
Should you choose to ship pets to the assignment location, you are strongly
encouraged to familiarize yourself with the customs, quarantine restrictions,
and requirements for bringing animals into London. Again, Piper Jaffray will
assume no responsibility regarding the shipment of your pets.
Home-Country Property
Due to the temporary nature of international assignments, you are encouraged to
review the issues surrounding selling or renting your home while on
international assignment. You should consider future housing needs and the
likelihood of returning to the same area; continued build up of equity and
potential housing market appreciation; risk of depreciation of property or
neighborhood, physical damage, excessive repair or maintenance expenses, proper
management; lower or higher interest rates upon return and the ability to assure
equity investment yields sufficient to cover a down payment upon repatriation;
and tax consequences of a sale.
It is our understanding that you have decided to keep your home country
residence while on assignment. Piper Jaffray will pay for property management
services for your residence and cabin during the term of your assignment. Piper
Jaffray will reimburse actual expenses related to property management up to
$5,000 per year.
Home-Country Vehicle Reimbursement
Upon providing lease termination documents, Piper Jaffray will reimburse you up
to $6,000.
Post Office Box
You will receive reimbursement for post office box rental up to $176 per year.
Relocation Allowance
The relocation allowance is intended to compensate for a variety of individual
miscellaneous expenses, not specifically reimbursed or covered elsewhere in this
letter. You will be provided the following relocation allowances: $15,000 on
January 15, 2010 and $15,000 upon completion of the assignment.
Examples of the types of expenses that this allowance is designed to cover
includes, but is not limited to:

n  
Extra child care expenses while supervising packing, locating a new home, etc.;
  n  
Alteration/installation of rugs and draperies;
  n  
Installation and maintenance of appliances;
  n  
Purchase of special clothing and small appliances;
  n  
Expense of additional housecleaning;
  n  
Cost of additional luggage;
  n  
Telephone installation charges;
  n  
Bank charges associated with opening new accounts transferring funds, etc.;
  n  
Fees for deposits for connecting services;

5



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 6 of 12

n  
Licensing and registration costs of automobiles, television sets, and radios,
and costs of drivers’ licenses;
  n  
Household cleaning at housing accommodations in both home and host countries;
  n  
Losses on club fees and dues;
  n  
Fees associated with the review or drafting of a will;
  n  
Shipment of pets;
  n  
Pressing clothes; and
  n  
Electrical conversion equipment.

Travel to London
Air transportation will be provided for you and your family members when you
travel from Minneapolis to London at the beginning of your assignment. Class of
travel will be business class.
In addition to the airfare, Piper Jaffray will pay for ground transportation to
and from the airport, as well as meals and other miscellaneous expenses based on
Piper Jaffray business travel policy.
During Your Assignment in London
Destination Services/Host-Country Orientation
You are entitled to services provided by Weichert Relocation Services in London
to assist you and your accompanying family members in settling into the new
environment and culture. This typically includes:

n   School selection;   n   Home-finding assistance and lease negotiation;   n  
Orientation for political, cultural, practical purposes;   n   Automobile
rental/purchase;   n   Telephone and utility installation assistance;   n  
Shopping recommendations;   n   Assistance with opening bank accounts, obtaining
driver’s licenses, local government paperwork, etc.; and   n   Health care and
leisure activity guidance.

The services offered will vary by location and is usually provided during the
pre-assignment trip to the host country.
Leasing of Furnishings
Leasing of furnishings for rental home in London will be available until your
shipments of household goods arrive. You have two furnishing options to choose
from, Traditional Package vs. Contemporary Package. A Weichert representative
will contact you to make the necessary arrangements.

6



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 7 of 12
Cost-of-Living Allowance / Goods and Services Differential
You will receive a goods and services differential payment in the amount of
$35,335 per year, or $2,944.58 per month, to offset the differences in the cost
of living between the home and host country locations. Generally, the purpose of
the differential is to cover the excess cost of personal expenditures in the
host country. These costs include items such as food at home and away from home,
furnishings and household operations, clothing, medical and personal care, as
well as recreation.
The differential payment is subject to change, up or down, depending on the
foreign exchange rate and comparative prices in the two locations, based on the
results measured by ORC. The differential may be adjusted once every 12 months
in accordance with the newly published ORC indices and exchange rates. More
frequent adjustments can be made at the discretion of Piper Jaffray should
significant geopolitical or other local circumstances warrant consideration.
The differential may also be adjusted if one or more of the following elements
changes:

n   Base salary;   n   Family size on assignment; or   n   Re-assignment to
another location.

The differential payments commence on the combination of the date of transfer to
the host country and upon termination of temporary living expenses and continue
throughout the assignment, including periods of temporary absence from the host
country such as business travel, home leave, and vacations, and end on the day
temporary living begins for repatriation.
Housing in London
Reasonable and customary accommodations will be sought for you and your
accompanying family members respective of your family size, location to work,
availability of public transportation, community resources, and of course,
general safety of you and your family members.
There may be significant tax consequence associated with the purchase of housing
in a host country. Accordingly, purchasing of housing in the host country is
strongly discouraged and if you choose to purchase housing in the host country,
please be advised that:

n  
No housing benefit (as described in this section) will be provided;
  n  
No assistance will be provided for the purchase, sale, or operation of such
housing;
  n  
Any costs arising from such home ownership will be borne entirely by the you
(including closing costs of either purchase or sale);
  n  
The Company recognizes no responsibility for losses on such housing (whether
those losses are a result of market conditions, exchange rate fluctuations,
taxes or any other cause); and
  n  
Should the purchase of housing increase your tax liability in the host country,
you will also be responsible for this increased cost.

Home Country Housing Allowance
It is Piper Jaffray’s intent that you live in secure housing in London with
consideration for your salary, family size, availability, and other special
needs, including dependent education requirements.
During your assignment Piper Jaffray will pay a net monthly housing allowance
not to exceed £13,000 to cover housing costs, including taxes for you and your
family members. This amount is determined

7



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 8 of 12
by reasonable housing expenses in London. In addition, Piper Jaffray will pay
the security deposit and any other one-time fees related to your housing.
In London, as long as you can prove that your actual expenses are at least
£13,000 per month, this allowance remains a non-taxable benefit to you. Piper
Jaffray will make the payment directly to your landlord. You will be required to
provide the appropriate documentation, generally expected to be a copy of your
executed lease, as well as obtain the appropriate rental receipts as requested
by KPMG to satisfy any tax regulations related to housing allowances. Please
provide the necessary documentation on a timely basis as requested either by
Piper Jaffray or KPMG.
This housing allowance will be determined at the onset of the assignment,
reviewed annually, and expected to remain the same for the duration of your
assignment.
Council Tax Charge
You will receive reimbursement for cost of recycling and garbage related
services up to $4,830 per year.
Utilities Allowance
You will be reimbursed for the cost of utilities (gas, oil, electricity, water,
but excluding personal telephone and internet expenses) up to $583 per month.
Children’s Education Expenses
It is Piper Jaffray’s intent to minimize the disruption of the education of your
children in the host country. When the government-subsidized education system
(kindergarten, elementary, or secondary/high schools) in the host country do not
offer adequate educational facilities, then Piper Jaffray may authorize an
educational allowance.
Piper Jaffray pays the allowance for a school that follows the home country or
similar educational system not provided through the host country
government-subsidized schools.
Education Allowance
Approximately $16,000 per year allowance includes reimbursement of tuition
costs, required fees, books, necessary supplies, lab fees, school uniforms (if
required), and necessary local transportation for your two children in excess of
the costs you had incurred in the home country school. It must be understood
that Piper Jaffray intends to pay only the extraordinary expenses resulting from
the assignment and does not reimburse expenses incurred beyond that (e.g., for
school activities, social events, sports, etc.).
Costs for special school programs, such as remedial reading or testing, which
are normally provided without charge in the home country school, may be
reimbursed where required.
If an appropriate level of schooling is not available in the host country, Piper
Jaffray may reimburse the tuition and boarding costs in the home country with
prior approval. If adequate educational facilities are available at or within
daily commuting distance of the city of assignment, reimbursement will not
exceed the expenses that would have been incurred had your children attended an
adequate local school in the assignment location.
Host Country Transportation
You will be provided with a public transportation subsidy in the amount of
$140.25 per month. The public transportation subsidy amount is determined using
a Company-designated data provider and/or local sources, and paid via the normal
pay cycle.
Spousal Allowance
Piper Jaffray will provide reimbursement up to $5,200 per year to cover club
membership fees.

8



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 9 of 12
Taxes
While on assignment, you will be governed by the Piper Jaffray tax equalization
philosophy. It is the firm’s intent that differences in income tax expense due
to your foreign assignment should not result in a significant advantage or
disadvantage to you. This philosophy behind tax equalization is that you bear an
income tax burden approximately equal to what your income tax would have been
had you remained employed in the U.S. during the assignment period. The
Company-designated representative will discuss this philosophy and its
implications with you during your tax briefing session (see “Tax Briefing” in
the Pre-Departure and Relocation section). Tax equalization payments made to you
by Piper Jaffray will be made in compliance with Section 409A, as amended (or
any successor provision) and will be paid by the end of the calendar year
following the year in which your US tax return or tax payments are due, if not
earlier.
Tax Preparation Assistance
It is Piper Jaffray policy that you comply fully with all applicable laws and
regulations relating to filing procedures and payment of taxes. Therefore, Piper
Jaffray provides you with the services of a company-designated tax consultant to
assist in preparing home and host country tax returns for the duration of the
assignment and, if necessary, any additional years after repatriation to
recapture any tax credits carried forward. Tax returns will also be prepared on
behalf of your accompanying spouse/partner if separate returns are legally
required.
You are responsible for complying with all requirements regarding personal tax
filings and payments to each taxing authority to which any such requirement
exists. If you fail to provide required tax information, any resulting penalties
or interest will be borne by you.
Travelers Insurance
Piper Jaffray provides you with traveler’s insurance in accordance with the
Company’s business travel policy.
Time Off
You will be subject to Piper Jaffray’s Personal Time Management (“PTM”) program.
While the PTM program does not specifically allocate vacation or sick time, we
expect that you will take a reasonable and appropriate amount of time off that
is consistent with your individual needs, your personal workflow and the demands
of your position and our business environment.
Home Leave Trip
You and your family members will also be entitled to one home leave trip once
every 12 months to Minneapolis. Please note that the UK tax charge will arise if
the trip is not to Minneapolis. Class of travel will be business class. The
actual expenses should be claimed via Piper Jaffray expense reimbursement
policy.
Emergency Leave and Evacuation Notice
As an initial precautionary measure, Piper Jaffray strongly urges you and your
accompanying family members to register with your home country embassy in the
host location upon arrival. Additionally, if you are in an area that is troubled
by, or may develop a reasonable potential for war or insurrection, you should
have periodic communications with Piper Jaffray so that specific plans may be
developed for handling an evacuation of yourself and your accompanying family
members should the need arise.
Expenses Related to Evacuation
Should emergency evacuation become necessary because of civil disturbance, war,
natural disasters, or other adverse living conditions suddenly imposed on you
and your accompanying family members,

9



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 10 of 12
Piper Jaffray will reimburse transportation and living expenses for you and
dependents that are at an evacuation point. You should have one or more
international credit cards and/or letters of credit so that you have the ability
to provide essential emergency funds.
Emergency Family Death Leave
Should the need arise; Piper Jaffray will reimburse transportation expenses for
you and dependents. Class of travel will be in accordance with Piper Jaffray
travel policy.
Banking Arrangements
To enable you to continue participating in the home-country benefit plans and to
meet ongoing obligations in your home country, your payroll will remain in the
U.S., and your funds will be deposited into a designated home-country bank
account on a per pay-period basis.
Piper Jaffray will pay for up to a maximum of 2 wire transfers per month.
End of Assignment
Resignation/Termination
While on assignment, should you resign to seek other employment while assigned
overseas, and you elect to remain at the foreign location to work and live, any
and all Piper Jaffray obligations to you will cease on the date of termination.
While on assignment, if you resign to accept an offer of U.S.-based employment
already made to you by another company, the firm’s obligation to you will cease
on the date of termination, and no further assistance will be provided, and
Piper Jaffray will seek reimbursement of all actual pre-move and relocation
expenses incurred and or paid to you or paid on your behalf.
Should your employment be terminated by Piper Jaffray while assigned overseas,
and you elect to remain at the foreign location to work and live, any and all
Piper Jaffray obligations to you will cease on the date of termination.
And finally, if you voluntarily resign and you elect to return to the U.S.
without new employment, or should your employment be terminated by Piper Jaffray
for any reason while assigned oversees and you elect to return to the U.S., the
cost of returning you and your family to a single U.S. location, including the
cost of airfare in accordance with travel policy and shipment of household and
personal effects will be borne by Piper Jaffray provided the move is commenced
within 30 days of the termination date. The shipment of household goods is
limited to those items originally shipped to the country of assignment plus
limited reasonable and appropriate acquisitions.
Repatriation
At the conclusion of your assignment, you will be entitled to provisions
outlined in the Pre-departure and Relocation section in reverse as follows:

n  
Shipment of household goods and personal effects;
  n  
Relocation allowance;
  n  
Travel for you and your accompanying family members to Minneapolis;
  n  
Return to U.S.-based health and welfare benefits, if still employed and benefits
eligible;

10



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 11 of 12

n  
Tax briefing and tax preparation assistance related to your international
assignment.

The following provisions will cease:

n  
Storage of household goods in the home country will cease once you and you
accompanying family members have moved into your permanent residence in
Minneapolis, and
  n  
All premiums, differentials, allowances and subsidies will cease upon
repatriation.

Retirement
Piper Jaffray will repatriate you to Minneapolis, Minnesota, prior to any
termination due to retirement.
Death on Assignment
If you die while on assignment, Piper Jaffray reimburses your next of kin or the
estate for all reasonable expenses incurred in excess of those that would
normally occur had death been in the home country. Reimbursement expenses
include the return of the deceased for interment in the home country and moving
expenses back to the home country for those prescribed as family members.
Documentation and Recordkeeping Responsibility
The responsibility for maintaining appropriate records and payments is a joint
responsibility of both you and Piper Jaffray, including our supporting vendors
such as KPMG, Weichert, etc. While every effort will be made by Piper Jaffray
and its partners to ensure accurate work is completed on time, you should be
actively involved in the review process. If at any time you find errors in, or
have any questions concerning your pay, allowances, or taxes, please bring them
to our attention for correction or clarification.
Reimbursements
Except as otherwise specifically provided in this letter, any reimbursements for
which you are eligible must be handled promptly. Documentation of reimbursable
expenses must be submitted to Piper Jaffray within 45 days after such expenses
are incurred. Piper Jaffray will pay reimbursable amounts promptly thereafter
and in any event not later than March 15 of the calendar year following the year
in which you incurred the reimbursable expense. With respect to any
reimbursements and the provision of in-kind benefits to you that are not current
compensation for services performed (such as tax preparation services), the
amount of such reimbursements and in-kind benefit provided during any calendar
year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other calendar year, and the right to
reimbursement of such expenses or in-kind benefits may not be exchanged for cash
or any other benefit. Any reimbursements or in-kind benefits provided under this
letter agreement are intended to be payable in accordance with a reimbursement
plan pursuant to Section 409A of the Code.
Section 409A
As previously noted, this letter agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code, as amended, and the
rules and regulations promulgated thereunder, and shall be interpreted and
administered consistent therewith. You acknowledge and agree that you were
advised by the Company to consult with an attorney of your own choosing
concerning the provisions of this assignment letter including all such
provisions that are or may be subject to Section 409A of the Code.
Notice Period
You agree to abide by Piper Jaffray’s notice period policy. This policy requires
that you provide Piper Jaffray with 60 days written notice of your intent to
resign from your employment. During this notice

11



--------------------------------------------------------------------------------



 



Robert W. Peterson
Page 12 of 12
period you will continue to be an employee of Piper Jaffray and may be required
to continue to perform certain job responsibilities and/or transition your
responsibilities. During this notice period you will continue to receive your
base salary and to participate in all benefit plans corresponding to an employee
at your level. Piper Jaffray may require that you not come to work during the
notice period. In no event, however, may you perform services for any other
employer during the notice period.
At Will Employment
Your employment continues to be at will. Nothing in this letter modifies the
at-will employment relationship between you and Piper Jaffray. You and Piper
Jaffray retain the right to terminate your employment, without notice at any
time, for any reason.
Code of Conduct
While conducting business on behalf of Piper Jaffray while on assignment, and
while living as a representative of both Piper Jaffray and the United States
while on assignment, you will be expected to act as an appropriate ambassador of
the firm and your country. As such, you must adhere to all firm policies and
procedures, including but not limited to: Guiding Principles, Code of Ethics,
Employee Handbook, etc., as well as all applicable securities and other laws and
regulations. It is very likely that U.S. industry regulations will remain in
full force. Even if U.S. regulatory rules do not apply, it is the expectation
that you will comply with the intent and spirit of these regulations at all
times.
Failure to comply with or perform up to an acceptable level with the
professional and reasonable standards of behavior can lead to disciplinary
actions, including repatriation, and up to and including the termination of
employment.
This international assignment provides a meaningful opportunity for you to
develop further as a leader in our firm and is an integral part of executing
against our growth strategy. I look forward to discussing any additional
questions you may have.
Regards,
/s/ Thomas P. Schnettler
Thomas P. Schnettler
President and Chief Operating Officer
In acknowledgment of receipt and concurrence of the terms and conditions
included within this letter, please sign below and return.

                 
Signed
  /s/ Robert W. Peterson
 
Robert W. Peterson       1/13/2010
 
Date    

Cc:   HR
Payroll
Accounting
KPMG

12